Case 5:20-cv-02069-JWH-SHK Document 17 Filed 03/22/21 Page 1 of 1 Page ID #:56




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—
                                     GENERAL

  Case No.      EDCV 20-02069-JWH (SHKx)                               Date March 22 2021
  Title Todd Neubauer v. Allied Collections Services, Inc.



  Present: The Honorable         JOHN W. HOLCOMB, UNITED STATES DISTRICT JUDGE


                Irene Vazquez                                           Not Reported
                 Deputy Clerk                                          Court Reporter


      Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                 None Present                                           None Present

  Proceedings: (IN CHAMBERS) Order to Show Cause re Dismissal for
               Lack of Prosecution
       Absent a showing of good cause, an action must be dismissed without
 prejudice if the summons and complaint are not served on a Defendant within 90
 days after the complaint is filed. Fed. R. Civ. Proc. 4(m).

        In the present case, it appears that Plaintiff has not served the summons and
 complaint on one or more Defendants. Accordingly, the Court, on its own motion,
 hereby orders Plaintiff to show cause in writing on or before April 5, 2021, why this
 action should not be dismissed, with respect to each Defendant who has not been
 served, for lack of prosecution. Pursuant to Rule 78 of the Federal Rules of Civil
 Procedure, the Court finds that this matter is appropriate for submission without
 oral argument. This Order to Show Cause will be discharged if Plaintiff files,
 before the deadline set forth above, a proof of service of the summons and
 complaint.

         IT IS SO ORDERED.




  Page 1 of 1                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
